Title: Enclosure: Commission to William Short, [1 September 1790]
From: Hamilton, Alexander
To: Short, William



[New York, September 1, 1790]
(Duplicate)

To all to whom these presents shall come
Whereas, by an act passed the fourth day of august in this present year entitled “An Act making provision for the Debt of the United States” it is among other things enacted, That the President of the United States be authorised to cause to be borrowed on behalf of the United States, a sum or sums not exceeding in the whole Twelve Millions of Dollars, and that so much of that sum as may be necessary to the discharge of the said arrears and installments, and (if it can be effected upon terms advantageous to the United States) to the paying off the whole of the said foreign debt be appropriated solely to those purposes: And that the President be moreover further authorised to cause to be made such other contracts respecting the said debt as shall be found for the interest of the said States: Provided nevertheless that no engagement nor contract shall be entered into which shall preclude the United States from reimbursing any sum or sums borrowed within fifteen years after the same shall have been lent or advanced. And whereas by another act passed the twelfth day of august in the present year entitled “An Act making provision for the reduction of the Public Debt” it is also among other things enacted that the President of the United States be authorised to cause to be borrowed on behalf of the United States a sum or sums not exceeding in the whole Two Millions of Dollars at an interest not exceeding five per Cent. And Whereas by virtue of the said several acts The President of the United States of America hath been pleased by a certain Commission or Warrant under his hand to authorise and empower the Secretary of the Treasury for the time being, by himself or any other person or persons to borrow on behalf of the United States within the said States or elsewhere, a sum or sums not exceeding in the whole Fourteen Millions of Dollars and to make or cause to be made for that purpose such contract or contracts as shall be necessary and for the interest of the said States; subject to the restrictions and limitations in the said several acts contained.
Now, therefore, know ye, That I Alexander Hamilton Secretary of the Treasury of the United States for the time being by virtue of the said Commission Power or Warrant of the President of the United States of America have authorised and empowered and by these presents do authorise and empower William Short Chargé des affaires of the United States at the Court of France to borrow on behalf of the United States in any part of Europe, a sum or sums not exceeding in the whole fourteen Millions of Dollars and to make or cause to be made for that purpose such contract or contracts as shall be necessary and for the interest of the said States; subject to the restrictions and limitations in the said several Acts contained. And for so doing this shall be his sufficient Warrant.
In Testimony whereof I have caused the Seal of the Treasury to be affixed to these presents & have hereunto subscribed my hand the first day of September in the year of our Lord One thousand seven hundred and ninety.
Alexander HamiltonSecretary of the Treasury
